ORDER
PER CURIAM.
Frenchie Taylor (Defendant) appeals from the judgment entered following his jury conviction for sale of a controlled substance, section 195.211, RSMo .1994. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth *245the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).